        Case 7:20-cv-00244-PMH
Case 7-20-cv-00244-PMH          Document
                          Document       22 inFiled
                                   20 Filed    NYSD 10/05/20 Page 1 ofPage
                                                      on 09/02/2020    2   1 of 2




              UNITED STATES DISTRICT COURT FOR THE SOUTHERN
                               DISTRICT OF NEW YORK
____________________________________
                                        )
eCapital LLC,                           )       Case No. 7:20-cv-00244-PMH
                                        )
                    Plaintiff,          )   Plaintiff's motion for entry of default judgment is
                                        )   denied without prejudice. Plaintiff is directed to
              v.                        )   consult, and comply with, Rule 4(B) of the Court's
                                        )   Individual Practices.
848 Global LLC and Eliakim Omar         )
Johnson,                                )
                                            SO ORDERED.
                    Defendants.         )
                                        )
                                            _____________________
___________________________________ )
                                            Philip M. Halpern, U.S.D.J.
       TO: 848 Global LLC
           154 Darin Road                          Dated: New York, NY
           Warwick, NY 10990                              October 5, 2020


           Eliakim Omar Johnson
           154 Darin Road
           Warwick, NY 10990


          NOTICE OF MOTION FOR ENTRY OF DEFAULT JUDGMENT AGAINST

               DEFENDANTS 848 GLOBAL LLC AND ELIAKIM OMAR

                                             JOHNSON

       PLEASE TAKE NOTICE that Plaintiff, eCapital LLC, by and through its counsel,

Clark Hill PLC, will move pursuant to Rule 55(b) of the Federal Rules of Civil Procedure and

Local Civil Rule 55.2, against Defendants 848 Global LLC and Eliakim Omar Johnson, before

the Honorable Philip M. Halpern at the Southern District of New York, Daniel Patrick Moynihan

United States Courthouse, 500 Pearl St., New York, NY 10007-1312, Courtroom: 12D at 10

o’clock in the morning on September 30, 2020, or as soon thereafter as counsel may be heard for



                                               1
        Case 7:20-cv-00244-PMH
Case 7-20-cv-00244-PMH          Document
                          Document       22 inFiled
                                   20 Filed    NYSD 10/05/20 Page 2 ofPage
                                                      on 09/02/2020    2   2 of 2



an Order entering Final Judgment by Default as more fully appears in Plaintiff’s Affidavit of

Amount Due and Non-Military Service submitted herewith.

       In support of the instant Motion for Final Judgment by Default, Plaintiff shall rely upon

the accompanying Memorandum of Law, Affidavit of Kenneth Judd, and the Declaration of

Boris Brownstein, Esq., with the exhibits, and all pleadings of record in support of this motion.


 September 2, 2020                                Respectfully submitted,
 New York, New York
                                                  CLARK HILL PLC

                                                  By: /s/ Boris Brownstein
                                                  Boris Brownstein, Esq.
                                                  830 Third Avenue
                                                  Suite 200
                                                  New York, NY 10022
                                                  bbrownstein@clarkhill.com
                                                  eCapital LLC




                                                 2
